Citation Nr: 1746094	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-35 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The Veteran's low back disability (lumbosacral strain and degenerative disc disease of the lumbosacral spine) was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.            38 U.S.C.S.  §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a low back disability he contends is related to an injury he sustained in service.  Specifically, he asserts that he strained his back while lifting a fellow soldier during his active service and his condition has continued to worsen ever since.  Following review of the evidence of record, the Board finds that service connection is warranted.

Generally, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.S. § 1110 (LexisNexis 2017); 38 C.F.R. § 3.303 (a) (2017).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis.  See 38 U.S.C.S. §§ 1101 (3), 1110, 1112, 1113, 1131, 1137 (LexisNexis 2017); 38 C.F.R. §§ 3.303 (b), 3.307(a)(3), 3.309(a) (2017).  Arthritis is included under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) also applies.  38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the claimant's separation from service.  38 C.F.R. § 3.303 (b); Walker, 708 F.3d at 1336-38.  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a current disability, which must be found before entitlement to service connection can be granted. 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  See 38 U.S.C.S. § 5107 (b); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge).

At the outset, the Board notes that a current low back disability has been confirmed by the evidence of record.  An April 2014 VA examiner diagnosed the Veteran with lumbosacral strain and degenerative disc disease, lumbosacral spine.  Private post-service treatment records document a variety of treatments for severe degeneration of the lumbar spine, including injections of corticosteroids beginning in 1985. 

The Veteran's service treatment records document his reports of a sprained lower back and low back pain resulting in an inability to touch his toes in October 1966.  Thus, the remaining question is whether the Veteran's current low back disability is related to his in-service injury. 

In this regard, the evidence of record includes December 2013 private opinions from Dr. Louis Torres, Jr., Dr. Stephen P. Courtney, and Dr. Edward T. Shin, diagnosing the Veteran with severe degeneration of the lumbar spine at L4-5 and opining that more likely than not the Veteran's back condition started with the injury he sustained during service and worsened over time.  The clinicians reasoned that the Veteran has no other known risk factors that may have precipitated his current condition.  

The evidence of record also includes a March 2013 VA examiner opinion that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the file notes a single complaint of low back pain during service, multiple physicals completed after 1966 show no spinal abnormality on exam, and there is no interim date proximate to discharge; therefore the examiner cannot establish chronicity for the acute condition that occurred in 1966. 

Additionally, an April 2014 VA examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran only sought treatment on two occasions while in service, did not report complaints on subsequent routine medical evaluations, and the Veteran left service in 1970, but did not seek treatment until 1985.     

The Board acknowledges the negative opinions from the March 2013 and April 2014 VA examiners.  However, the Board finds the December 2013 private opinions highly probative.  The opinions were based on a review of the Veteran's medical history and longstanding treatment of the Veteran.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases). 

In light of the positive and negative evidence of record, including the medical opinions of record linking the current low back disability to service, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's low back disability is related to service.  Accordingly, resolving all doubt in his favor, service connection for a low back disability is warranted.  38 U.S.C.S. §§ 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303 (2017).


ORDER

Service connection for a low back disability is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


